 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                              Case No. 2:21-mj-02330-DUTY-2
11                        Plaintiff,
                                                             ORDER OF DETENTION
12
             v.
13

14    Zain Sohail Moosani
15
                          Defendant.
16

17
                                                     I.
18
         A. ( x )     On motion of the Government in a case allegedly involving:
19
             1. ( )   a crime of violence.
20
             2. ( )   an offense with maximum sentence of life imprisonment or death.
21
             3. ( x ) a narcotics or controlled substance offense with maximum sentence
22
                      of ten or more years.
23
             4. ( )   any felony - where the defendant has been convicted of two or more
24
                      prior offenses described above.
25
             5. ( )   any felony that is not otherwise a crime of violence that involves a minor
26
                      victim, or possession or use of a firearm or destructive device or any
27
                      other dangerous weapon, or a failure to register under 18 U.S.C § 2250.
28
                            ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                              Page 1 of 4
 1       B. ( x )          On motion by the Government / ( ) on Court’s own motion, in a case
 2                      allegedly involving:
 3            (x )         On the further allegation by the Government of:
 4            1. ( x )        a serious risk that the defendant will flee.
 5            2. ( )       a serious risk that the defendant will:
 6                a. ( ) obstruct or attempt to obstruct justice.
 7                b. ( ) threaten, injure, or intimidate a prospective witness or juror or
 8                         attempt to do so.
 9       C.       The Government ( x ) is/ ( ) is not entitled to a rebuttable presumption that no
10                condition or combination of conditions will reasonably assure the defendant’s
11                appearance as required and the safety of any person or the community.
12                                                       II.
13       A. ( x )          The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15            1. ( )       the appearance of the defendant as required.
16                ( )      and/or
17            2. (x )         the safety of any person or the community.
18       B. ( )         The Court finds that the defendant has not rebutted by sufficient
19                      evidence to the contrary the presumption provided by statute.
20                                                       III.
21       The Court has considered:
22       A. the nature and circumstances of the offense(s) charged, including whether the

23            offense is a crime of violence, a Federal crime of terrorism, or involves a minor

24            victim or a controlled substance, firearm, explosive, or destructive device;

25       B. the weight of evidence against the defendant;

26       C. the history and characteristics of the defendant; and

27       D. the nature and seriousness of the danger to any person or to the community.

28
                                 ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                   Page 2 of 4
 1                                                    IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments      and/or    statements       of    counsel,       and     the   Pretrial   Services
 4       Report/recommendation.
 5                                                      V.
 6       The Court bases the foregoing finding(s) on the following:
 7       A. ( )     As to flight risk:
 8                  Ƒ Lack of bail resources
 9                  Ƒ Refusal to interview with Pretrial Services
10                  Ƒ No stable residence or employment
11                  Ƒ Previous failure to appear or violations or probation, parole, or
12                      release
13                  Ƒ Ties to foreign countries
14                  Ƒ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15                  Ƒ
16

17

18

19

20       B. ( X )       As to danger:
21                  X Nature of previous criminal convictions
22                  X Allegations in present charging document

23                  Ƒ Substance abuse

24                  Ƒ Already in custody on state or federal offense

25                  Ƒ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

26                  X Multiple prior violations of probation; alleged to have major role in

27   the drug distribution scheme; strong evidence presented in the complaint/affidavit

28       C. ( )     Defendant submitted to detention

                              ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                        Page 3 of 4
 1

 2                                                     VI.
 3       A. ( )      The Court finds that a serious risk exists that the defendant will:
 4                1. ( ) obstruct or attempt to obstruct justice.
 5                2. ( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.
 6       B. The Court bases the foregoing finding(s) on the following:
 7

 8

 9

10                                                    VII.
11       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13           of the Attorney General for confinement in a corrections facility separate, to
14           the extent practicable, from persons awaiting or serving sentences or being
15           held in custody pending appeal.
16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17           opportunity for private consultation with counsel.
18       D. IT IS FURTHER ORDERED that, on order of a Court of the United States or
19           on request of any attorney for the Government, the person in charge of the
20           corrections facility in which the defendant is confined deliver the defendant to
21           a United States marshal for the purpose of an appearance in connection with a
22           court proceeding.

23   DATED: 5/18/2021

24                                                  ____________________________________
25                                                  ALEXANDER F. MacKINNON
                                                    UNITED STATES MAGISTRATE JUDGE
26

27

28
                               ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))
     CR-94                                                                                 Page 4 of 4
